Dewey, J.
This indictment may be sustained, although it does not charge, in direct terms, that the defendant was a common seller of rum, brandy, gin and other spiritous liquors. The statute itself (Rev. Sts. c. 47, § 1,) does not use the words “ common seller; ” but the legal construction given to the statute has always been, that, in punishing the offence therein described, the legislature intended to punish the offence of being a common seller of rum, brandy, &c. Commonwealth v. Odlin, 23 Pick. 275. Commonwealth v. Pearson, 3 Met. 449. In the *530present case, the form of the indictment, charging that the defendant, “ on the first day of May now last past, and from that day to the day of making the presentment, did presume to be, and during all the time aforesaid was, a seller of rum, brandy,” &c., does substantially charge the offence of being a common seller of rum, brandy, &c. Exceptions overruled.